Citation Nr: 1734558	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  08-18 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a right knee disability, from July 1, 2008. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a November 2011 decision, the Board denied an initial rating in excess of 30 percent for a right knee disability, prior to April 9, 2007.  In that decision, the Board also remanded the issues of entitlement to a rating in excess of 30 percent for a right knee disability, from July 1, 2008, and TDIU to the Agency of Original Jurisdiction (AOJ) for further development.

In January 2012, while the matter was in remand status, the Veteran died.  According to the record on appeal, the AOJ has granted the appellant's request to be substituted in the Veteran's appeal pursuant to 38 U.S.C.A. § 5121A.  See e.g. March 23, 2012, VA letter indicating that the AOJ had substituted the Veteran's sister as the appellant for this appeal. 

As set forth in more detail below, a review of the available record shows that the Board's remand instructions have not yet been fully completed.  Under these circumstances, another remand is unfortunately required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

First, the Board finds that additional efforts are necessary with respect to potentially outstanding VA clinical records.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c)(2016).  This duty includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including a VA medical facility.  38 C.F.R. § 3.159 (c)(2) (2016).  VA may only end its efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2016).

In its November 2011 remand, the Board directed the AOJ to undertake the necessary efforts to obtain records pertaining to the Veteran's treatment at the Lexington VA Medical Center (VAMC), dated since June 2009.  The record contains VA clinic records dated through January 2011 but efforts to obtain any subsequent records have not been undertaken.  

Also in its November 2011 remand, the Board noted that the Veteran had raised a claim of entitlement to a TDIU, which is part and parcel of his claim for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In his June 2008 VA Form 9, the Veteran asserted that, as a result of his right knee disability, he was extremely limited and could no longer work.  In his September 2011 Informal Hearing Presentation (IHP), the Veteran's representative asserted that the Veteran was entitled to a TDIU, because of his inability to work due to his knee disability.  The Board expressly instructed the RO to complete any necessary notice and development action, adjudicate the TDIU claim, and issue a Supplemental Statement of the Case if the determination was adverse.  A review of the record indicates the AOJ failed to undertake the requested development.  

In light of the foregoing reason, the Board finds that a remand is necessary to have the RO adjudicate the claim for TDIU.  Doing so would ensure substantial compliance with the directives of the Board's November 2011 remand.  See generally Stegall, 11 Vet. App. at 268.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA records not already associated with the claims file pertaining to treatment the Veteran received from Lexington VA Medical Center through January 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.

2.  Send the appellant a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to what information or evidence is needed to substantiate a TDIU claim.  She should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  The AOJ should then readjudicate the claims, considering all the evidence of record.  If the claims remain denied, the appellant should be issued an appropriate supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







